Order entered October 26, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00910-CR

                             ANGEL RICARDO RAZO, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. F13-60370-L

                                             ORDER
       The record was due August 4, 2017. When it was not filed, we notified official court

reporter Victoria Franklin that it was overdue. Ms. Franklin, in turn, notified us that Debi Harris

was the reporter who reported the proceedings and that she had contacted Ms. Harris to let her

know that the record was past due. On September 15, 2017, we ordered court reporter Debi

Harris to file the complete reporter’s record in this appeal by September 30, 2017. We cautioned

Ms. Harris that the failure to file the reporter’s record by that time would result in the Court

taking whatever remedies it has available to ensure the complete reporter’s record in this appeal

is filed. To date, no reporter’s record has been filed in this appeal.

       We ORDER that Debi Harris NOT SIT as a court reporter until she has filed the

complete reporter’s record in this appeal.
       We DIRECT the Clerk to send copies of this order to the Honorable Carter Thompson,

Presiding Judge, Criminal District Court No. 5; to Victoria Franklin, official court reporter of the

Criminal District Court No. 5; to Debi Harris, official court reporter auxiliary 8; to the Dallas

County Auditor’s Office; and to counsel for all parties.




                                                     /s/     LANA MYERS
                                                             JUSTICE